                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                   EASTERN DMSION
                                    No. 4:19-CV-135-D


MORRIS J. MAYS,                                )
                                               )
                            Plaintiff,         )
                                               )
                v.                             )                     ORDER
                                               )
DAVID COMBS,                                   )
                                               )
                            Defendant.         )


       On September 25, 2019, Morris J. Mays ("Mays" or ''plaintiff"), proceeding pm se,

commenced this action by filing a form complaint and paying the filing fee applicable to civil actions

filed in the federal courts. See [D.E. 1]; [D.E. 14] 6-7; [D.E. 18] 2; [D.E. 24]; [D.E. 24-2] 2; [D.E.

28-1] 2. Mays named David Combs ("Combs" or "defendant"), the mayor of Rocky Mount, as the

sole defendant in both his individual and official capacities. See [D.E. 1] 1. Mays has filed several

amended complaints. See [D.E. 14, 18, 24-2, 28-1]. 1 Combs moves to dismiss the action [D.E. 9,

15, 19] and to strike Mays 's third amended complaint [D.E. 26]. The court notified Mays about the

motions to dismiss, the consequences of failing to respond, and the response deadlines [D.E. 12, 17,

21]. See Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (per curiam). The court has

considered all ofMays' s filings in evaluating the motions to dismiss. As explained below, the court .

grants Combs's motions in part and dismisses the action.




       1
        Mays objects to the characterization of his filings as a complaint. See [D.E. 24-1] 1; [D.E.
28] 1. "A civil action is commenced by filing a complaint with the court." Fed. R. Civ. P. 3.


           Case 4:19-cv-00135-D Document 30 Filed 04/15/20 Page 1 of 5
                                                  I.

       Mays resides in Rocky Mount, North Carolina See [D.E. 1] 1. On September 12, 2019,

Rocky Mount notified Mays that the city had conducted a ''recent inspection" ofMays's residence

and determined that it violated Rocky Mount's grass and weed ordinance. See [D.E. 1-1] 19--20;

[D.E. 28-1] 20-21, 56-57. The notice gave Mays seven days to abate the violation, and warned him

that Rocky Mount would abate the violation on his behalf and assess a fee ifMays failed to complete

the work within that time. See id. The notice also informed Mays of the procedure for appealing

any assessment. See id.

       Mays describes his claims as ''trespass" and ''forgery[.]" See [D.E. 1] 2; [D.E. 14] 2; [D.E.

18] 6; [D.E. 28-1] 6. Mays's original complaint sought as relief either ''restoration of property,"

damages of $5,356,800, or a ''written apology admitting wrong with guarantee not to commit

anymore offenses against" Mays. [D.E. 1] 3. Mays's amended complaints seek damages ranging

from $97,200 to $98,244. [D.E. 14] 2; [D.E. 18] 6; [D.E. 28-1] 6..

       A motion to dismiss under Rule 12(b)(l) of the Federal Rules of Civil Procedure tests

subject-matter jurisdiction, which is the court's "statutory or constitutional power to adjudicate the

case." Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 89 (1998) (emphasis omitted); see

Holloway v. Pagan River Dockside Seafood, Inc., 669 F.3d 448, 453 (4th Cir. 2012); Constantine

v. Rectors&VisitorsofGeorgeMason Univ.,411 F.3d474, 479--80 (4th Cir. 2005). A federal court

''must determine that it has subject-matter jurisdiction over the case before it can pass on the merits

of that case." Constantine, 411 F.3d at 479--80. As the party invoking federal jurisdiction, Mays

bears the burden of establishing that this court has subject-matter jurisdiction in this action. See,

~    Steel Co., 523 U.S. at 104; Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999);

Richmond, Fredericksburg & Potomac R.R. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). In

                                                  2

            Case 4:19-cv-00135-D Document 30 Filed 04/15/20 Page 2 of 5
considering a motion to dismiss for lack of subject-matter jurisdiction, the court may consider

evidence outside the pleadings without converting the motion into one for ~nmmary judgment See.

e.g., Evans, 166 F.3d at 647. A court should grant a motion to dismiss under Rule 12(b)(l) "only

if the material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

matter oflaw." Id. (quotation omitted).

       "[F]ederal courts are courts oflimited jurisdiction, constrained to exercise only the authority

conferred by Article ID of the Constitution and affirmatively granted by federal statute." In re

Bulldog Trucking. Inc., 147 F.3d 347, 352 (4th Cir. 1998) (quotation omitted); see Gunn v. Minton,

568 U.S. 251, 256 (2013); Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

Accordingly. a federal court must determine ifjurisdiction exists and "dismiss the action if no such

ground appears." Bulldog Trucking, 147 F.3d at 352; see Fed. R. Civ. P. 12(h.)(3).

       Generally, a plaintiff can file a case in federal district court if there is ''federal question"

jurisdiction under 28 U.S.C. § 1331 or "diversity of citizenship" under 28 U.S.C. § 1332. There is

no presumption that a federal court has subject-matter jurisdiction. See Pinkley, Inc. v. Cin, of

Frederick. 191 F.3d 394, 399 (4th Cir. 1999). If the complaint does not contain "an affirmative

pleading of a jurisdictional basis[,] a federal court may find that it has jurisdiction if the facts

supporting jurisdiction have been clearly pleaded." Id.

       Mays's original complaint pleads "diversity" as a basis forth.is court's jurisdiction, see [D.E.

1] 2, but Mays and Combs are North Carolina citizens. See id. at 1. Therefore. diversity jurisdiction

does not exist. See 28 U.S.C. § 1332(a)(l); Carden v. ArkomaAssocs.• 494 U.S. 185,187 (1990).2


       2
          Mays argues that he operates his own court of competent jurisdiction and simply seeks the
clerk's assistance to reserve a courtroom for his personal use and to arrange for a magistrate judge
to preside over a proceeding ofhis own design. See [D.E. 14] 10; [D.E. 18] 2, 11; [D.E. 22] 1; [D.E.
28-1] 2, 11. The court rejects Mays' s argument.

                                                   3

            Case 4:19-cv-00135-D Document 30 Filed 04/15/20 Page 3 of 5
Moreover, although Mays "believe[s] a federal law has been violated[,]" [D.E. 18] 4; [D.E. 28-1]

4, and cites a photocopy ofthe Bill of Rights with certain amendments emphasized, Mays has failed

to plausibly allege a colorable federal claim. Cf. Kochis v. City of Westland, 409 F. Supp. 3d 598,

603-04(E.D. Mich.2019); Sansottav. TownofNagsHead, 97F. Supp. 3d 713, 728--736(E.D.N.C.

2014);Ferreirav. TownofE.Hampto~ 56F. Supp. 3d211,215 (E.D.N.Y. 2014);Maysv. Citihank

N.A., No. 04-20227-CIV, 2005 WL 6111610, at *10 (S.D. Fla Apr. 1, 2005) (unpublished), aff'd

sub nom. Mays v. Chase Manhattan Mortg. Com., 180 F. App'x 143 (11th Cir. 2006) (per curiam)

(unpublished). Thus, the court does not have federal questionjurisdiction. See 28 U.S.C. § 1331.

Furthermore, having dismissed the claims over which Mays alleged that this court had original

jurisdiction, the court declines to exercise supplemental jurisdiction over any state-law claims. See

28 U.S.C. § 1367(c)(3); Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350n.7 (1988); ESAB Gtp.,

Inc. v. Zurich Ins. PLC, 685 F.3d 376, 394 (4th Cir. 2012); Eland Indus., Inc. v. Project Mgmt.

Qµality Servs., Inc., No. 7:18-CV-71-D, 2019 WL 1294646, at *4 (E.D.N.C. Mar. 20, 2019)

(unpublished).

        The court has considered defendant's motion to strike Mays's third amended complaint under

the governing standard. See Fed. R. Civ. P. 12(f); Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F .3d

316, 347 (4th Cir. 2001); Hill v. Robeson Cty., 733 F. Supp. 2d 676, 690 (E.D.N.C. 2010). The

court declines to strike the filing.

                                                 II.

        In sum, the court DENIES defendant's motion to strike [D.E. 26], GRANTS IN PART

defendant's motions to dismiss [D.E. 9, 15, 19], and DISMISSES the action WITHOUT

PREJUDICE for lack ofjurisdiction. The court DISMISSES WITHOUT PREJUDICE any state-

law claims. See 28 U.S.C. § 1367(c)(3). The clerk shall close the case.

                                                 4

            Case 4:19-cv-00135-D Document 30 Filed 04/15/20 Page 4 of 5
SO ORDERED. This \ $ day of April 2020.



                                          J     SC.DEVERID
                                          United States District Judge




                                  s
   Case 4:19-cv-00135-D Document 30 Filed 04/15/20 Page 5 of 5
